DETAILED ACTION

   Amendment
Acknowledgement is made of Amendment filed 04-08-21.
Claims 1 and 11 are amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

and/or
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Abu et al. (US20150296627); and/or rejected under 35 U.S.C. 103 as being unpatentable over Ben-Abu et al. in view of Toye et al. (US20170145606).
Re Claim 1, Ben-Abu show and disclose
A method for producing a labeled printed circuit board having the steps: 
supplying a substrate provided with conductive tracks (traces and pads on the circuit board, fig. 3; the processes of manufacturing substrates that include conductive layers, and a desired pattern, [0002]), 
coating at least one surface of the substrate with a functional lacquer layer (PCB panels, is placement a solder mask (SM) all over the substrate. Conventionally, the formation of the SM may include coating the entire PCB with the SM directly with a printer, [0002]), 
wherein a labeling of the substrate (mapping between multiple areas of the PCB, [0008]) is created in different color shades within the functional lacquer layer (provided a method for printing solder mask materials of multiple colors on a printed circuit board (PCB), the method comprises: receiving or generating a printing scheme that defines a mapping between multiple areas of the PCB and solder mask materials of multiple colors, wherein at least two different areas of the PCB are mapped to solder mask materials of at least two different colors; and printing, by an inkjet printer, the solder mask materials of multiple colors in accordance with the printing scheme to provide a PCB that comprises the at least two different areas, wherein the at least two different areas differ from each other by a color of solder mask applied on the areas, [0008]) to distinguish the 
For 102 Rejection: 
Examiner’s Notes: 
As in Specification and Claims of the application, that the “different color shades” of the labeling are achieved by different thickness of the color layer, or different color density of the color layer, [Claim 3]; and the “different color shades” of the coating are achieved by a local variation in the inkjet print points per area, [Claim 5]; when thickness of the color coating layer changes, color density of the color coating layer changes, or color printing points per areas changes, the color of the coating layer would be changed, and became more vivid or darker colors (different colors) of the coating layer.
For 103 Rejection to make the rejection more clear:
Ben-Abu does not explicitly use the exact words “different color shades” for the solder mask layer; 
Since Ben-Abu discloses “different color” for different areas of solder mask layer (Each of areas of 410, 420 and 430, is covered with a solder mask of different color, fig. 4 and [0066]), and evidenced by Toye that at least different shades could be one kind of different color (Different shades, tone and hues of colour may also be used; all being referred to herein simply as different colour, [0184]); 

	Re Claim 2, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, characterized in that the coating and the labeling are simultaneous (coating the solder masks with different color on PCB and mapping different areas on the PCB is formed at same time).
Re Claim 4, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, characterized in that the coating and labeling with the functional lacquer layer is carried out using an inkjet printing method (Using inkjet, direct deposition of the solder mask, [0003]).
Re Claim 6, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, characterized in that a solder resist (sold mask, [0002] and [0008]) is used to produce the functional lacquer layer.
Re Claim 7, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, characterized in that the functional lacquer layer forms the outer surface of the printed circuit board (printing solder mask materials of multiple colors on a 
Re Claim 9, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, characterized in that an individual labeling is carried out for each individual substrate to be coated and to be labeled (mapping between multiple areas of the PCB, [0008]; receiving or generating a printing scheme that defines a mapping between multiple areas of the PCB and solder mask materials of multiple colors, wherein at least two different areas of the PCB are mapped to solder mask materials of at least two different colors; and printing, by an inkjet printer, the solder mask materials of multiple colors in accordance with the printing scheme to provide a PCB that comprises the at least two different areas, wherein the at least two different areas differ from each other by a color of solder mask applied on the areas, [0008]).
Re Claim 10, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, 
For 102 Rejection:
labeling occurs at an even and/or unchanged printing speed (Ben-Abu does not disclose or mention that the printing speed is uneven or changed);
For 103 Rejection:
Ben-Abu disclosed claimed invention except for Ben-Abu does not explicitly disclose labeling occurs at an even and/or unchanged printing speed; 
	Re Claim 12, Ben-Abu show and disclose
An electric printed circuit board (a printed circuit board, [0008]) produced by the method of claim 1.
Re Claim 11, Ben-Abu show and disclose
An electric printed circuit board having: 
conductive tracks arranged on at least one surface of a substrate (traces and pads on the circuit board, fig. 3; the processes of manufacturing substrates that include conductive layers, and a desired pattern, [0002]),
an at least partial surface coating with a functional lacquer layer (PCB panels, is placement a solder mask (SM) all over the substrate. Conventionally, the formation of the SM may include coating the entire PCB with the SM directly with a printer, [0002]), 
a labeling of the printed circuit board (mapping between multiple areas of the PCB, [0008]) created by different color shades of the functional lacquer layer (provided a method for printing solder mask materials of multiple colors on a printed circuit board (PCB), the method comprises: receiving or generating a printing scheme that defines a mapping between multiple areas of the PCB and solder mask materials of multiple colors, wherein at least two different areas of 
For 102 Rejection: 
Examiner’s Notes: 
As in Specification and Claims of the application, that the “different color shades” of the labeling are achieved by different thickness of the color layer, or different color density of the color layer, [Claim 3]; and the “different color shades” of the coating are achieved by a local variation in the inkjet print points per area, [Claim 5]; when thickness of the color coating layer changes, color density of the color coating layer changes, or color printing points per areas changes, the color of the coating layer would be changed and became more vivid or darker colors (different colors) of the coating layer.
For 103 Rejection to make the rejection more clear:
Ben-Abu does not explicitly use the exact words “different color shades” for the solder mask layer; 
Since Ben-Abu discloses “different color” for different areas of solder mask layer (Each of areas of 410, 420 and 430, is covered with a solder mask of 
Therefore, it would have been obvious to one having ordinary skill in the art to use different color shades for different colors as taught by Toye in the electronic device of Ben-Abu, in order to obtain different colored areas mapping for on the printed circuit board for the electronic device.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Abu et al. in view of Shaw et al. (US5877895).
Re Claims 3 and 8, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, 
Ben-Abu does not disclose
the at least one different color shade of the labeling is achieved by a different layer thickness, or a different color density of the applied functional lacquer layer; the labeling is produced or reinforced by a second application of material of the functional lacquer layer.
Shaw teaches a device wherein
the at least one different color shade of the labeling is achieved by a different layer thickness, or a different color density of the applied functional lacquer layer (This invention relates to formation of a multicolor interference coating and different colors are obtained by having different thicknesses of 
Therefore, it would have been obvious to one having ordinary skill in the art to use different thickness of the coating (or by repeating coating process) to obtain different color shades or tones as taught by Shaw in the electronic device of Ben-Abu, in order to obtain different colored mapping on the printed circuit board for the electronic device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Abu et al. in view of Seki (US3867493).
Re Claim 5, Ben-Abu show and disclose
The method for producing a labeled printed circuit board according to claim 1, 
Ben-Abu does not disclose
the different color shades of the coating and the labeling are achieved by a local variation in the inkjet print points per area.
Seki teaches a device wherein
the different color shades of the coating and the labeling (in the case of the resin blended with coloring agents, the resin have a substantially different density, the color of the resin having a low density becomes faint, while the color having a high density becomes dark, [col. 1, line 68]) are achieved by a local variation in the inkjet print points per area (variation of colored resin density).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150015650 US-20170008272 US-5867826 US-4474725 US-20170361602 US-20180065358 US-20190118530 US-20190366705 US-6172688 US-4265469 US-20150042736 US-20150165759 US-20170113455 US-20180117906 US-20190193391 US-20160075130 US-20170080706 US-20180154628 US-4301232 US-9259762 US-20190023000 US-20180079201 US-20080055355 US-20020150737 US-20020138920 US-20040194653 US-20090268566 US-20140202749 US-4210346 US-6666983 US-20190202198 US-20160207306 US-20150044431 US-20120050407 US-20100238511 US-20100238219 US-20100028067 US-20080049277 US-6180018 US-5119115 US-20050057599 US-20030157305 US-20010040598 US-20100296127 US-20140168673 US-20150262048 US-20170021638 US-20190329568 US-6503307 US-6180018 US-20190189001 US-20190059855 US-20100315458 US-20120152400 US-20100271411 US-20080259120 US-20100231646 US-6386674 US-5119115.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848